Name: Commission Regulation (EC) No 2751/94 of 10 November 1994 repealing Regulation (EC) No 1616/94 concerning the stopping of fishing for cod by vessels flying the flag of Germany
 Type: Regulation
 Subject Matter: natural environment;  fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 12. 11 . 94 Official Journal of the European Communities No L 292/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2751/94 of 10 November 1994 repealing Regulation (EC) No 1616/94 concerning the stopping of fishing for cod by vessels flying the flag of Germany of Germany or registered in Germany should therefore be permitted ; whereas consequently it is necessary to repeal Regulation (EC) No 1616/94, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993, establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Commission Regulation (EC) No 1616/94 (2) stopped fishing for cod in the waters of ICES division III a Skagerrak by vessels flying the flag of Germany or registered in Germany ; Whereas, on 22 September 1994, Denmark transferred to Germany 100 tonnes of cod in the waters of ICES divi ­ sion III a Skagerrak ; whereas fishing for cod in the waters of ICES division III a Skagerrak by vessels flying the flag HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1616/94 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 November 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (*) OJ No L 261 , 20 . 10 . 1993, p . 1 . (2) OJ No L 170, 5. 7. 1994, p. 11 .